DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
See “means for measuring” or “measuring means” in claims 4, 7, 10, 13, 16, 18, and 19.  The specification on page 6 only states a preference of a photocell and thereby it is further open to broader interpretation for the devices that can operate in measuring the bend.
See “advancing means for advancing” in claims 3, 9, 11, 12, 16.  See on page 5 wherein the advancing means 12, 13 comprises a conveyor belt 19, 21.  Here, the conveyor belt will be interpreted as the advancing means including equivalent structures in advancing the layer of dough in the device.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A “control unit” in claims 4, 5, 7, 8, 10, 11, 13 ,14 , 16, 19, see pages 8-9 and 11-12 of specification which is listed as elements 27, 32, 34, 36, and 41.  The control unit is stated generically in the specification, and will be interpreted as any structure that is capable of controlling the operations in the broadest sense including computer, controllers, and further of manual operations.
A “first feeding device for feeding a first layer of pasta dough” in claim 1 – see claim 15 that specifies the first feeding device having at least a first and second pair of laminating rollers. See page 5 of first feeding device 9 comprising of a first and second pair of laminating rollers.
A “second feeding device for feeding a second layer of pasta dough” in claim 1 – see teaching of claim 17 regarding the second feeding device having a first and second pair of laminating rollers.  See page 7 of second feeding device 10 comprising of a pair of laminating rollers.
A “shaping device for shaping the filled pasta” of claim 1 (and subsequent dependent claims).  Here, the shaping device is taught in the specification, page 5, as the cutting roller 25 in conjunction with the first and/or second rollers 23, 24.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2714861 A (Castronuovo) in view of GB 2171225 A (Hudd, see IDS).
In regards to claim 1, Castronuovo (Fig. 1) discloses a machine for making filled pasta (32) comprising a first feeding device (left pair of rollers 13) for feeding a first layer (left layer 30) of pasta dough, a second feeding device (right pair of rollers 13) for feeding a second layer (right layer 30) of pasta dough and a shaping device (15, 16, see first and second rollers that includes cutter 29) for shaping the filled pasta (32), located downstream of the first and second feeding devices (13), with reference to the direction of unrolling the first and second layers (30) of pasta dough.  The dough after shaping is further moved along via advancing means (33, see conveyor belt). 
Further Castronuovo teaches of a machine configured to control the advancing of the first and second layers (30) of pasta dough by the respective feeding device (13, 14, see the pairs of rollers of the respective feeding devices).

Castronuovo does not teach of the machine is configured of the respective feeding devices wherein the stretches of the paths of the respective layers to the shaping device having the respective bend by gravity along the unrolling direction.

However, as seen in Hudd regarding the field of endeavor of feeding of the pastry dough via rollers, Hudd discloses an apparatus with a control system for pastry rolling, wherein the dough sheet (see P) hangs in a loop (see point at 4a) between two pairs of rollers (see paired rollers 1a, 2a, and 1b, 2b) while it is conveyed and squeezed. The loop (interpreted as the claimed bend of the dough) acts as a buffer, compensating the possible speed differences between two consecutive pairs of rollers and avoiding a stretching of the sheet, see Fig. 1.  See the height sensor (3a, this height sensor corresponds to the measuring means for the depth of the pastry dough layer of the bend), wherein the speed signal is fed to unit (7a; see control unit) based upon the signal from the height sensor, see page 1, line 117 to page 2, line 31.  The control system can adjust the speed and thereby ensure consistency of the thickness of the pastry sheet, see page 1, lines 24-97.  Wherein one skilled in the art can apply the control system and advancing means for the layer of dough of Hudd can be applied to both feed devices of the first and second layers of dough in Castronuovo.
It would have been obvious for one of ordinary skill in the art to modify the feeding devices of Castronuovo with the configuration to include a respective bend of the dough layer as taught by Hudd as it allows for a buffer in the system for measuring and thereby control of the feeding device to ensure consistency and thickness of the pastry dough layer as it is fed through the apparatus.
In regards to claim 2, see the teachings in Castronuovo, wherein the bend in the first layer along the first stretch and the bend in the second layer along the first stretch are disposed symmetrically to each other relative to the shaping device, see Castronuovo, Figure 1.  

In regards to claims 3, 5-9, 11-14, the claimed "advancing means", can be seen by the second pairs of rollers 14 from Castronuovo can be interpreted as "advancing" means because they make the dough sheet advance, and further by the conveyor belt 33.  In addition, the Hudd reference teaches of the rollers that are controlled for the speed in advancing the pastry dough.  Thus, one of ordinary skill in the art would recognize the rollers and conveyor belts taught by Castronuovo and Hudd and as equivalent and applicable as the claimed advancing means.

In regards to claim 3 (dependent upon claim 1), of at least one advancing means for advancing the first layer of dough and interposed between the first feeding device and the shaping device, and the control of the advancing speed.  See teaching in Hudd of the teaching of the bend/loop of the dough between the rollers, wherein the second roller acts as the advancing means.  The combination of Castronuovo in view of Hudd would teach the claimed arrangement.

In regards to claim 4 (dependent upon claim 1), of the measuring means for the depth of the first layer of dough and of the control unit and advancing speed in light of the measurement means and the predetermined minimum threshold value, see teaching of Hudd regarding the measuring means for the depth of the bend/loop of the dough layer and of the control unit in controlling the advancing speed in response to the measurement.  This measurement and response would be obvious to one of ordinary skill in art regarding the claimed pretermined minimum threshold value as the change in speed taught in Hudd would be in response to threshold values from the depth measurement.  Thereby, Castronuovo in view of Hudd teaches the claimed invention.

In regards to claim 5 (dependent upon claim 4), wherein the control unit is configured to control the advancing speed of the advancing means for advancing the first layer upstream of the shaping device.  See teaching by Hudd that includes control of the rollers based upon the signal from the control unit.  Thereby, Castronuovo in view of Hudd teaches the claimed invention.

In regards to claim 6 (dependent upon claim 1), regarding the advancing mean in regards to the first dough layer.  See teaching by Castronuovo in view of Hudd as in claim 5 above regarding the control of the feeding device and advancing means.

In regards to claim 7 (dependent upon claim 6), see teaching by Hudd above in claim 4 regarding the sensor in measuring the loop of the pastry dough, along with the control unit teaching.  Thereby, Castronuovo in view of Hudd teaches the claimed invention.

In regards to claim 8 (dependent upon claim 7), see teaching by Hudd above in claims 4 and 5 regarding the speed control via the control unit in response to the measurement means.  Thereby, Castronuovo in view of Hudd teaches the claimed invention.

In regards to claim 9 (dependent upon claim 1), see teaching by Hudd above in claim 6 of the control of the speed control via the control unit in response to the measurement means as this can be applied to the advancing of the second layer of dough

In regards to claim 10 (dependent upon claim 10), see teaching by Hudd regarding in claim 7 which can be applicable to the second feed device for the second pastry dough layers.

In regards to claim 11 (dependent upon claim 10), see teaching in claim 8 by Hudd which can also be applicable upon the second layer in regards to the control unit, and of the advancing speed of the advancing means upstream of the shaping device.

In regards to claim 12 (dependent upon claim 12), see teachings Castronuovo in view of Hudd in claim 6, which can be applied to control of the advancing of the second layer dough.

In regards to claim 13 (dependent upon claim 12), see teaching for claim 7, which can be applied to control of the advancing of the second layer dough.

In regards to claim 14 (dependent upon claim 13), see teaching for claim 8, by Hudd above regarding the speed control via the control unit in response to the measurement means that can be applied to the control of the advancing of the second layer dough.

In regards to claim 15 (dependent upon claim 1), wherein the first feeding device comprises at 7least a first pair

In regards to claim 16 (dependent upon claim 15), see teaching by Castronuovo in view of Hudd in claims 4 and 6 regarding the measuring means that in turn sends signals wherein the speed is adjusted by the control unit.

In regards to claim 17 (dependent upon claim 1), see teaching by Castronuovo in view of Hudd as seen in claim 15 regarding the rollers that can be applied to the second feeding device for the second layer dough.

In regards to claim 18 (dependent upon claim 17), see teaching by Castronuovo in view of Hudd as also seen in claims 4, 6, and 16 above that is also applicable for this teaching of the second layer of dough of the second feeding device.

In regards to claim 19 (dependent upon claim 1), see teaching by Castronuovo in view of Hudd in claims 4, 6, and 16 regarding the control unit in response to the measurement means regarding the bend/loop measurement in controlling the speed (thereby controlling the advancing speed) of the first and second pastry layers in the respective feed devices to the shaping device.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/482,503 in view of GB 2171225 A (Hudd). 
The invention of the copending application having the same claimed first and second feeding devices to a shaping device and of the advancing means.
The ‘503 application does not claim of the wherein the there is a respective bend via gravity for the pasta dough layers. 
However, as seen in Hudd regarding the field of endeavor of feeding of the pastry dough via rollers, Hudd discloses an apparatus with a control system for pastry rolling, wherein the dough sheet (see P) hangs in a loop (see point at 4a) between two pairs of rollers (see paired rollers 1a, 2a, and 1b, 2b) while it is conveyed and squeezed. The loop (interpreted as the claimed bend of the dough) acts as a buffer, compensating the possible speed differences between two consecutive pairs of rollers and avoiding a stretching of the sheet, see Fig. 1.  See the height sensor (3a, this height sensor corresponds to the measuring means for the depth of the pastry dough layer of the bend), wherein the speed signal is fed to unit (7a; see control unit) based upon the signal from the height sensor, see page 1, line 117 to page 2, line 31.  The control system can adjust the speed and thereby ensure consistency of the thickness of the pastry sheet, see page 1, lines 24-97.  Wherein one skilled in the art can apply the control system and advancing means for the layer of dough of Hudd can be applied to both feed devices of the first and second layers of dough in the ‘503 application.
It would have been obvious for one of ordinary skill in the art to modify the feeding devices of the ‘503 reference with the configuration to include a respective bend of the dough layer as taught by Hudd as it allows for a buffer in the system for measuring and thereby control of the feeding device to ensure consistency and thickness of the pastry dough layer as it is fed through the apparatus.

In regards to claims 3, 5-9, 11-14, the claimed "advancing means", can be seen by the claimed advancing rollers 14 in claim 1 of the ‘503 applicaiton can be interpreted as "advancing" means because they make the dough sheet advance, and further by the conveyor belt 33.  In addition, the Hudd reference teaches of the rollers that are controlled for the speed in advancing the pastry dough.  Thus, one of ordinary skill in the art would recognize the rollers taught by the ‘503 application and Hudd and as equivalent and applicable as the claimed advancing means.

The dependent claims 2-19 further regarding the measuring means, control unit, and of the advancing speed to the respective pasta dough layers.  The features being taught particularly in the Hudd reference that can be applied to the respective feeding devices of the ‘503 application.
This is a provisional nonstatutory double patenting rejection.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/482,503 in view of
Hudd and US 2714861 A (Castronuovo).
	Claim 2 having the additional symmetric arrangement for the feeding devices.
In this regards, while the ‘503 application in view of Hudd does not teach this arrangement, the Castronuovo reference teaches of feeding devices that are arranged in symmetrical arrangement to the shaping device, see Fig. 1.
	Here, it would have been obvious for one of ordinary skill in the art to modify the invention of the ‘503 application in view of Hudd with the feeding device positions as taught by Castronuovo as an alternate known arrangement for the feeding devices of the pastry doughs towards the shaping device.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 3-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/482,477 in view of GB 2171225 A (Hudd). 
The invention of the copending application having the same claimed first and second feeding devices to a shaping device and of the advancing means.
The ‘503 application does not claim of the wherein the there is a respective bend via gravity for the pasta dough layers. 
However, as seen in Hudd regarding the field of endeavor of feeding of the pastry dough via rollers, Hudd discloses an apparatus with a control system for pastry rolling, wherein the dough sheet (see P) hangs in a loop (see point at 4a) between two pairs of rollers (see paired rollers 1a, 2a, and 1b, 2b) while it is conveyed and squeezed. The loop (interpreted as the claimed bend of the dough) acts as a buffer, compensating the possible speed differences between two consecutive pairs of rollers and avoiding a stretching of the sheet, see Fig. 1.  See the height sensor (3a, this height sensor corresponds to the measuring means for the depth of the pastry dough layer of the bend), wherein the speed signal is fed to unit (7a; see control unit) based upon the signal from the height sensor, see page 1, line 117 to page 2, line 31.  The control system can adjust the speed and thereby ensure consistency of the thickness of the pastry sheet, see page 1, lines 24-97.  Wherein one skilled in the art can apply the control system and advancing means for the layer of dough of Hudd can be applied to both feed devices of the first and second layers of dough in the ‘503 application.
It would have been obvious for one of ordinary skill in the art to modify the feeding devices of the ‘503 reference with the configuration to include a respective bend of the dough layer as taught by Hudd as it allows for a buffer in the system for measuring and thereby control of the feeding device to ensure consistency and thickness of the pastry dough layer as it is fed through the apparatus.

In regards to claims 3, 5-9, 11-14, the claimed "advancing means", can be seen by the claimed advancing rollers 14 in claim 1 of the ‘477 applicaiton can be interpreted as "advancing" means because they make the dough sheet advance, and further by the conveyor belt 33.  In addition, the Hudd reference teaches of the rollers that are controlled for the speed in advancing the pastry dough.  Thus, one of ordinary skill in the art would recognize the rollers taught by the ‘477 application and Hudd and as equivalent and applicable as the claimed advancing means.

The dependent claims 2-19 further regarding the measuring means, control unit, and of the advancing speed to the respective pasta dough layers.  The features being taught particularly in the Hudd reference that can be applied to the respective feeding devices of the ‘477 application.
This is a provisional nonstatutory double patenting rejection.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/482,477 in view of
Hudd and US 2714861 A (Castronuovo).
	Claim 2 having the additional symmetric arrangement for the feeding devices.
In this regards, while the ‘477 application in view of Hudd does not teach this arrangement, the Castronuovo reference teaches of feeding devices that are arranged in symmetrical arrangement to the shaping device, see Fig. 1.
	Here, it would have been obvious for one of ordinary skill in the art to modify the invention of the ‘477 application in view of Hudd with the feeding device positions as taught by Castronuovo as an alternate known arrangement for the feeding devices of the pastry doughs towards the shaping device.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form, of particular note:
Reid (US 3593676) teaches of a dough sheeting apparatus that includes at least two pairs of spaced apart rolls for a dough sheet, and further, the dough sheet having a dough loop hanging between the rolls, a sensor means operatived connected to the downstream pair of rolls to control the speed of the passing through, as to meaintain the depending loopfof dough present at all times to prevent stretching of the dough and the internal stresses induced by the compression at the rolls is relieved without uncontrolled accumulatio of dough between the pair of rolls and the thickness of the dough sheet is regulated, see Reid, claim 1, Col. 7, lines 11-32, see also sensor S1 and S2, see also sensor such as dancer roll 207, Col. 4, lines 50-56, Col. 5, lines 36-60.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744